Exhibit 10.13

AVROBIO, INC.

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the 17th day of December,
2018, between AVROBIO, Inc., a Delaware corporation (the “Company”), and Steven
Avruch (the “Executive”).

WHEREAS, the Company desires to employ the Executive and the Executive desires
to be employed by the Company commencing on January 2, 2019, unless another date
is agreed to by the parties. The Executive’s first day of employment shall be
the “Effective Date” of this Agreement;

WHEREAS, this Agreement fully supersedes and replaces the offer letter from the
Company to the Executive dated December 10, 2018 (the “Offer Letter”); and

WHEREAS, to protect the Company’s proprietary information and goodwill, as a
condition of Executive’s employment, the Executive and the Company will become
parties to Employee Confidentiality, Assignment and Nonsolicitation Agreement
(the “Restrictive Covenants Agreement”), which is being provided to the
Executive along with this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1. Employment.

(a) Term. The term of this Agreement shall commence on the Effective Date and
continue until terminated in accordance with the provisions hereof (the “Term”).
The Executive’s employment with the Company will be “at will,” meaning that the
Executive’s employment may be terminated by the Company or the Executive at any
time and for any reason subject to the terms of this Agreement.

(b) Position and Duties. During the Term, the Executive shall serve as the Vice
President and General Counsel of the Company, and shall have supervision and
control over and responsibility for the day-to-day business and affairs of the
legal department of the Company and shall have such other powers and duties as
may from time to time be prescribed by the Board of Directors of the Company
(the “Board”), the Chief Executive Officer of the Company (the “CEO”) or other
authorized executive. The Executive shall devote his full working time and
efforts to the business and affairs of the Company. Notwithstanding the
foregoing, the Executive may serve on other boards of directors, with the
approval of the Board, or engage in religious, charitable or other community
activities as long as such services and activities are disclosed to the Board
and do not materially interfere with the Executive’s performance of his duties
to the Company as provided in this Agreement. For the avoidance of doubt, the
Executive may continue to serve in the roles set forth on Schedule 1 hereto
without the necessity of further approval from the Board, provided that no
conflicts result in the future from the Executive’s service in such role.



--------------------------------------------------------------------------------

2. Compensation and Related Matters.

(a) Base Salary. During the Term, the Executive’s annual base salary shall be
$335,000. The Executive’s base salary shall be reviewed annually by the Board or
the Compensation Committee of the Board (the “Compensation Committee”). The base
salary in effect at any given time is referred to herein as “Base Salary.” The
Base Salary shall be payable in a manner that is consistent with the Company’s
usual payroll practices for executive officers.

(b) Incentive Compensation. During the Term, the Executive shall be eligible to
receive cash incentive compensation as determined by the Board or the
Compensation Committee from time to time. The Executive’s initial target annual
incentive compensation shall be thirty-five percent (35%) of his Base Salary (as
in effect at any time, the “Target Annual Incentive Compensation”). Except as
otherwise provided herein, to earn incentive compensation, the Executive must be
employed by the Company on the day such incentive compensation is paid.

(c) Expenses. The Executive shall be entitled to receive prompt reimbursement
for all reasonable expenses incurred by the Executive during the Term in
performing services hereunder, in accordance with the policies and procedures
then in effect and established by the Company for its senior officers.

(d) Other Benefits. During the Term, the Executive shall be eligible to
participate in or receive benefits under the Company’s employee benefit plans in
effect from time to time, subject to the terms of such plans. Additionally,
during the Term, the Executive shall be eligible to receive such benefits and
perquisites as those made available to the other employees of the Company
generally.

(e) Vacations. During the Term, the Executive shall be entitled to paid vacation
in accordance with the Company’s policies and procedures, which shall be a
minimum of 20 days in addition to the Company’s paid holidays. The Executive
shall also be entitled to all paid holidays given by the Company to its
executive officers.

(f) Equity. The Executive shall also be eligible to participate in the Company’s
equity incentive plan, subject to approval by the Board or Compensation
Committee. The Company will grant the Executive an option to purchase 88,636
shares of the Company’s common stock (“New Hire Award”). The New Hire Award
shall vest over four years, with twenty-five percent of the New Hire Award
vesting on the one-year anniversary of the Effective Date and the remaining
shares vesting in thirty-six equal monthly installments following the one-year
anniversary of the Effective Date, subject to the Executive’s continued service
relationship with the Company. The New Hire Award, together with any other
equity awards held by the Executive, shall be governed by the terms and
conditions of the Company’s applicable equity incentive plan(s) and the
applicable award agreement(s) governing the terms of such equity awards held by
the Executive (collectively, the “Equity Documents”); provided, however, and
notwithstanding anything to the contrary in the Equity Documents,
Section 4(b)(ii) or Section 5(a)(ii) of this Agreement (as applicable) shall
apply in the event of a termination by the Company without Cause or by the
Executive for Good Reason (as such terms are defined below).

 

2



--------------------------------------------------------------------------------

3. Termination. During the Term, the Executive’s employment hereunder may be
terminated without any breach of this Agreement under the following
circumstances:

(a) Death. The Executive’s employment hereunder shall terminate upon his death.

(b) Disability. The Company may terminate the Executive’s employment if he is
disabled and unable to perform the essential functions of the Executive’s then
existing position or positions under this Agreement with or without reasonable
accommodation for a period of 180 days (which need not be consecutive) in any
12-month period. If any question shall arise as to whether during any period the
Executive is disabled so as to be unable to perform the essential functions of
the Executive’s then existing position or positions with or without reasonable
accommodation, the Executive may, and at the request of the Company shall,
submit to the Company a certification in reasonable detail by a physician
selected by the Company to whom the Executive or the Executive’s guardian has no
reasonable objection as to whether the Executive is so disabled or how long such
disability is expected to continue, and such certification shall for the
purposes of this Agreement be conclusive of the issue. The Executive shall
cooperate with any reasonable request of the physician in connection with such
certification. If such question shall arise and the Executive shall fail to
submit such certification, the Company’s determination of such issue shall be
binding on the Executive. Nothing in this Section 3(b) shall be construed to
waive the Executive’s rights, if any, under existing law including, without
limitation, the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq.
and the Americans with Disabilities Act, 42 U.S.C. §12101 et seq.

(c) Termination by Company for Cause. The Company may terminate the Executive’s
employment hereunder for Cause. For purposes of this Agreement, “Cause” shall
mean: (i) conduct by the Executive constituting a material act of misconduct in
connection with the performance of his duties, including, without limitation,
misappropriation of funds or property of the Company or any of its subsidiaries
or affiliates other than the occasional, customary and de minimis use of Company
property for personal purposes; (ii) the commission by the Executive of any
felony or a misdemeanor involving moral turpitude, material deceit or
dishonesty, or fraud, or any conduct by the Executive that would reasonably be
expected to result in material injury or reputational harm to the Company or any
of its subsidiaries or affiliates if he were retained in his position;
(iii) continued non-performance by the Executive of his duties hereunder (other
than by reason of the Executive’s physical or mental illness, incapacity or
disability) which has continued for more than 30 days following written notice
(with a reasonably detailed summary of such alleged non-performance specified)
of such non-performance from the Company’s CEO; (iv) a breach by the Executive
of any of the provisions incorporated into or contained in Section 7 of this
Agreement; (v) a material violation by the Executive of the Company’s written
employment policies; or (vi) failure to cooperate with a bona fide internal
investigation or an investigation by regulatory or law enforcement authorities,
after being instructed by the Company to cooperate, or the willful destruction
or failure to preserve documents or other materials known to be relevant to such
investigation or the inducement of others to fail to cooperate or to produce
documents or other materials in connection with such investigation.

 

3



--------------------------------------------------------------------------------

(d) Termination Without Cause. The Company may terminate the Executive’s
employment hereunder at any time without Cause. Any termination by the Company
of the Executive’s employment under this Agreement which does not constitute a
termination for Cause under Section 3(c) and does not result from the death or
disability of the Executive under Section 3(a) or (b) shall be deemed a
termination without Cause.

(e) Termination by the Executive. The Executive may terminate his employment
hereunder at any time for any reason, including but not limited to Good Reason.
For purposes of this Agreement, “Good Reason” shall mean that the Executive has
complied with the “Good Reason Process” (hereinafter defined) following the
occurrence of any of the following events: (i) a material diminution in the
Executive’s responsibilities, authority or duties or reporting relationship;
(ii) a material diminution in the Executive’s Base Salary except for
across-the-board salary reductions based on the Company’s financial performance
similarly affecting all or substantially all senior management employees of the
Company; (iii) a material change in the geographic location at which the
Executive provides services to the Company; or (iv) a material breach of this
Agreement by the Company. “Good Reason Process” shall mean that (i) the
Executive reasonably determines in good faith that a “Good Reason” condition has
occurred; (ii) the Executive notifies the Company in writing of the first
occurrence of the Good Reason condition within 60 days of the first occurrence
of such condition; (iii) the Executive cooperates in good faith with the
Company’s efforts, for a period not less than 30 days following such notice (the
“Cure Period”), to remedy the condition; (iv) notwithstanding such efforts, the
Good Reason condition continues to exist; and (v) the Executive terminates his
employment within 60 days after the end of the Cure Period. If the Company cures
the Good Reason condition during the Cure Period, Good Reason shall be deemed
not to have occurred.

(f) Notice of Termination. Except for termination as specified in Section 3(a),
any termination of the Executive’s employment by the Company or any such
termination by the Executive shall be communicated by written Notice of
Termination to the other party hereto. For purposes of this Agreement, a “Notice
of Termination” shall mean a notice which shall indicate the specific
termination provision in this Agreement relied upon.

(g) Date of Termination. “Date of Termination” shall mean: (i) if the
Executive’s employment is terminated by his death, the date of his death;
(ii) if the Executive’s employment is terminated on account of disability under
Section 3(b) or by the Company for Cause under Section 3(c), the date on which
Notice of Termination is given; (iii) if the Executive’s employment is
terminated by the Company under Section 3(d), the date on which a Notice of
Termination is given; (iv) if the Executive’s employment is terminated by the
Executive under Section 3(e) without Good Reason, 30 days after the date on
which a Notice of Termination is given, and (v) if the Executive’s employment is
terminated by the Executive under Section 3(e) with Good Reason, the date on
which a Notice of Termination is given after the end of the Cure Period.
Notwithstanding the foregoing, in the event that the Executive gives a Notice of
Termination to the Company, the Company may unilaterally accelerate the Date of
Termination and such acceleration shall not result in a termination by the
Company for purposes of this Agreement.

 

4



--------------------------------------------------------------------------------

4. Compensation Upon Termination.

(a) Termination Generally. If the Executive’s employment with the Company is
terminated for any reason, the Company shall pay or provide to the Executive (or
to his authorized representative or estate) (i) any Base Salary earned through
the Date of Termination, unpaid expense reimbursements (subject to, and in
accordance with, Section 2(c) of this Agreement) and unused vacation that
accrued through the Date of Termination on or before the time required by law
but in no event more than 30 days after the Executive’s Date of Termination; and
(ii) any vested benefits the Executive may have under any employee benefit plan
of the Company through the Date of Termination, which vested benefits shall be
paid and/or provided in accordance with the terms of such employee benefit plans
(collectively, the “Accrued Benefit”).

(b) Termination by the Company Without Cause or by the Executive with Good
Reason. During the Term, if the Executive’s employment is terminated by the
Company without Cause as provided in Section 3(d), or the Executive terminates
his employment for Good Reason as provided in Section 3(e), then the Company
shall pay the Executive his Accrued Benefit. In addition, subject to the
Executive signing a separation agreement containing, among other provisions, a
general release of claims in favor of the Company and related persons and
entities, confidentiality, return of property and non-disparagement, a
reaffirmation of all of the Executive’s Continuing Obligations, and that shall
provide that if the Executive breaches any of the Executive’s Continuing
Obligations, all payments of the Severance Amount shall immediately cease, in a
form and manner satisfactory to the Company (the “Separation Agreement and
Release”) and the Separation Agreement and Release becoming irrevocable and
fully effective and, if applicable, the Executive resigning as a member of the
Board of Directors, all within 60 days after the Date of Termination (or such
shorter time period provided in the Separation Agreement and Release):

(i) the Company shall pay the Executive an amount equal to 0.75 times the sum of
the Executive’s Base Salary (the “Severance Amount”);

(ii) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all time-based stock options and other
time-based stock-based awards held by the Executive in which such stock option
or other stock-based award would have vested if the Executive had remained
employed for an additional nine months following the Date of Termination shall
vest and become exercisable or nonforfeitable as of the Date of Termination;

(iii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for nine months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

 

5



--------------------------------------------------------------------------------

(iv) the amounts payable under Section 4(b)(i) and (iii) shall be paid out in
substantially equal installments in accordance with the Company’s payroll
practice over nine months commencing within 60 days after the Date of
Termination; provided, however, that if the 60-day period begins in one calendar
year and ends in a second calendar year, the Severance Amount shall begin to be
paid in the second calendar year by the last day of such 60-day period;
provided, further, that the initial payment shall include a catch-up payment to
cover amounts retroactive to the day immediately following the Date of
Termination. Each payment pursuant to this Agreement is intended to constitute a
separate payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).

5. Change in Control Payment. The provisions of this Section 5 set forth certain
terms of an agreement reached between the Executive and the Company regarding
the Executive’s rights and obligations upon the occurrence of a Change in
Control of the Company. In the event of a Change in Control during the Term, all
time-based stock options and other time-based stock-based awards held by the
Executive as of the Effective Date that were granted to the Executive at least
12 months prior to the Effective Date shall immediately accelerate and become
fully exercisable or nonforfeitable as of immediately prior to such Change in
Control. These provisions are intended to assure and encourage in advance the
Executive’s continued attention and dedication to his assigned duties and his
objectivity during the pendency and after the occurrence of any such event.
These provisions shall apply in lieu of, and expressly supersede, the provisions
of Section 4(b) regarding severance pay and benefits upon a termination of
employment, if such termination of employment occurs within three months prior
to or 18 months after the occurrence of the first event constituting a Change in
Control. These provisions shall terminate and be of no further force or effect
beginning 18 months after the occurrence of a Change in Control.

(a) Change in Control. During the Term, if within three months prior to or 18
months after a Change in Control, the Executive’s employment is terminated by
the Company without Cause as provided in Section 3(d) or the Executive
terminates his employment for Good Reason as provided in Section 3(e), then,
subject to the signing of the Separation Agreement and Release by the Executive
and the Separation Agreement and Release becoming irrevocable and fully
effective and, if applicable, the Executive resigning as a member of the Board
of Directors, all within 60 days after the Date of Termination (or such shorter
time period provided in the Separation Agreement and Release):

(i) the Company shall pay the Executive a lump sum in cash in an amount equal to
one times the sum of (A) the Executive’s current Base Salary (or the Executive’s
Base Salary in effect immediately prior to the Change in Control, if higher) and
(B) the Executive’s Target Annual Incentive Compensation then in effect
(together the “Change in Control Payment”);

(ii) notwithstanding anything to the contrary in any applicable option agreement
or stock-based award agreement, all time-based stock options and other
time-based stock-based awards held by the Executive shall immediately accelerate
and become fully exercisable or nonforfeitable as of the Date of Termination;

 

6



--------------------------------------------------------------------------------

(iii) if the Executive was participating in the Company’s group health plan
immediately prior to the Date of Termination and elects COBRA health
continuation, then the Company shall pay to the Executive a monthly cash payment
for twelve months or the Executive’s COBRA health continuation period, whichever
ends earlier, in an amount equal to the monthly employer contribution that the
Company would have made to provide health insurance to the Executive if the
Executive had remained employed by the Company; and

(iv) The amounts payable under Section 5(a)(i) and (iii) shall be paid or
commence to be paid within 60 days after the Date of Termination; provided,
however, that if the 60-day period begins in one calendar year and ends in a
second calendar year, such payment shall be paid or commence to be paid in the
second calendar year by the last day of such 60-day period.

(b) Additional Limitation.

(i) Anything in this Agreement to the contrary notwithstanding, in the event
that the amount of any compensation, payment or distribution by the Company to
or for the benefit of the Executive, whether paid or payable or distributed or
distributable pursuant to the terms of this Agreement or otherwise, calculated
in a manner consistent with Section 280G of the Internal Revenue Code of 1986,
as amended (the “Code”) and the applicable regulations thereunder (the
“Aggregate Payments”), would be subject to the excise tax imposed by
Section 4999 of the Code, then the Aggregate Payments shall be reduced (but not
below zero) so that the sum of all of the Aggregate Payments shall be $1.00 less
than the amount at which the Executive becomes subject to the excise tax imposed
by Section 4999 of the Code; provided that such reduction shall only occur if it
would result in the Executive receiving a higher After Tax Amount (as defined
below) than the Executive would receive if the Aggregate Payments were not
subject to such reduction. In such event, the Aggregate Payments shall be
reduced in the following order, in each case, in reverse chronological order
beginning with the Aggregate Payments that are to be paid the furthest in time
from consummation of the transaction that is subject to Section 280G of the
Code: (1) cash payments not subject to Section 409A of the Code; (2) cash
payments subject to Section 409A of the Code; (3) equity-based payments and
acceleration; and (4) non-cash forms of benefits; provided that in the case of
all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii) For purposes of this Section 5(b), the “After Tax Amount” means the amount
of the Aggregate Payments less all federal, state, and local income, excise and
employment taxes imposed on the Executive as a result of the Executive’s receipt
of the Aggregate Payments. For purposes of determining the After Tax Amount, the
Executive shall be deemed to pay federal income taxes at the highest marginal
rate of federal income taxation applicable to individuals for the calendar year
in which the determination is to be made, and state and local income taxes at
the highest marginal rates of individual taxation in each applicable state and
locality, net of the maximum reduction in federal income taxes which could be
obtained from deduction of such state and local taxes.

 

7



--------------------------------------------------------------------------------

(iii) The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(b)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the Executive.
Any determination by the Accounting Firm shall be binding upon the Company and
the Executive.

(c) Definitions. For purposes of this Section 5, the following terms shall have
the following meanings:

“Change in Control” shall mean any of the following:

(i) any “person,” as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Act”) (other than the Company,
any of its subsidiaries, or any trustee, fiduciary or other person or entity
holding securities under any employee benefit plan or trust of the Company or
any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such person, shall become
the “beneficial owner” (as such term is defined in Rule 13d-3 under the Act),
directly or indirectly, of securities of the Company representing 50 percent or
more of the combined voting power of the Company’s then outstanding securities
having the right to vote in an election of the Board (“Voting Securities”) (in
such case other than as a result of an acquisition of securities directly from
the Company); or

(ii) the date a majority of the members of the Board is replaced during any
12-month period by directors whose appointment or election is not endorsed by a
majority of the members of the Board before the date of the appointment or
election; or

(iii) the consummation of (A) any consolidation or merger of the Company where
the stockholders of the Company, immediately prior to the consolidation or
merger, would not, immediately after the consolidation or merger, beneficially
own (as such term is defined in Rule 13d-3 under the Act), directly or
indirectly, shares representing in the aggregate more than 50 percent of the
voting shares of the Company issuing cash or securities in the consolidation or
merger (or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of the Company.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by the Company which, by reducing the number of shares
of Voting Securities outstanding, increases the proportionate number of Voting
Securities beneficially owned by any person to 50 percent or more of the
combined voting power of all of the then outstanding Voting

 

8



--------------------------------------------------------------------------------

Securities; provided, however, that if any person referred to in this sentence
shall thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from the
Company) and immediately thereafter beneficially owns 50 percent or more of the
combined voting power of all of the then outstanding Voting Securities, then a
“Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

6. Section 409A.

(a) Anything in this Agreement to the contrary notwithstanding, if at the time
of the Executive’s separation from service within the meaning of Section 409A of
the Code, the Company determines that the Executive is a “specified employee”
within the meaning of Section 409A(a)(2)(B)(i) of the Code, then to the extent
any payment or benefit that the Executive becomes entitled to under this
Agreement on account of the Executive’s separation from service would be
considered deferred compensation otherwise subject to the 20 percent additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, such payment shall not be
payable and such benefit shall not be provided until the date that is the
earlier of (A) six months and one day after the Executive’s separation from
service, or (B) the Executive’s death. If any such delayed cash payment is
otherwise payable on an installment basis, the first payment shall include a
catch-up payment covering amounts that would otherwise have been paid during the
six-month period but for the application of this provision, and the balance of
the installments shall be payable in accordance with their original schedule.

(b) All in-kind benefits provided and expenses eligible for reimbursement under
this Agreement shall be provided by the Company or incurred by the Executive
during the time periods set forth in this Agreement. All reimbursements shall be
paid as soon as administratively practicable, but in no event shall any
reimbursement be paid after the last day of the taxable year following the
taxable year in which the expense was incurred. The amount of in-kind benefits
provided or reimbursable expenses incurred in one taxable year shall not affect
the in-kind benefits to be provided or the expenses eligible for reimbursement
in any other taxable year (except for any lifetime or other aggregate limitation
applicable to medical expenses). Such right to reimbursement or in-kind benefits
is not subject to liquidation or exchange for another benefit.

(c) To the extent that any payment or benefit described in this Agreement
constitutes “non-qualified deferred compensation” under Section 409A of the
Code, and to the extent that such payment or benefit is payable upon the
Executive’s termination of employment, then such payments or benefits shall be
payable only upon the Executive’s “separation from service.” The determination
of whether and when a separation from service has occurred shall be made in
accordance with the presumptions set forth in Treasury Regulation
Section 1.409A-1(h).

(d) The parties intend that this Agreement will be administered in accordance
with Section 409A of the Code. To the extent that any provision of this
Agreement is ambiguous as to its compliance with Section 409A of the Code, the
provision shall be read in such a manner so that all payments hereunder comply
with Section 409A of the Code. Each payment pursuant to this Agreement is
intended to constitute a separate payment for purposes of Treasury Regulation
Section 1.409A-2(b)(2). The parties agree that this Agreement may be amended, as
reasonably requested by either party, and as may be necessary to fully comply
with Section 409A of the Code and all related rules and regulations in order to
preserve the payments and benefits provided hereunder without additional cost to
either party.

 

9



--------------------------------------------------------------------------------

(e) The Company makes no representation or warranty and shall have no liability
to the Executive or any other person if any provisions of this Agreement are
determined to constitute deferred compensation subject to Section 409A of the
Code but do not satisfy an exemption from, or the conditions of, such Section.

7. Confidential Information, Nonsolicitation and Cooperation.

(a) Restrictive Covenants Agreement. The Executive acknowledges and agrees that
in consideration and as a condition of the Executive’s employment by the Company
and in exchange for, among other things, the benefits contained in this
Agreement, the Executive will enter into the Restrictive Covenants Agreement
attached hereto as Exhibit A, the terms of which are incorporated by reference
as material terms of this Agreement. For purposes of this Agreement, the
obligations in this Section 7 and those that arise in the Restrictive Covenants
Agreement and any other agreement relating to confidentiality, assignment of
inventions, or other restrictive covenants shall collectively be referred to as
the “Continuing Obligations.”

(b) Third-Party Agreements and Rights. The Executive hereby confirms that the
Executive is not bound by the terms of any agreement with any previous employer
or other party which restricts in any way the Executive’s use or disclosure of
information or the Executive’s engagement in any business. The Executive
represents to the Company that the Executive’s execution of this Agreement, the
Executive’s employment with the Company and the performance of the Executive’s
proposed duties for the Company will not violate any obligations the Executive
may have to any such previous employer or other party. In the Executive’s work
for the Company, the Executive will not disclose or make use of any information
in violation of any agreements with or rights of any such previous employer or
other party, and the Executive will not bring to the premises of the Company any
copies or other tangible embodiments of non-public information belonging to or
obtained from any such previous employment or other party.

(c) Litigation and Regulatory Cooperation. During and after the Executive’s
employment, the Executive shall reasonably cooperate with the Company in the
defense or prosecution of any claims or actions now in existence or which may be
brought in the future against or on behalf of the Company which relate to events
or occurrences that transpired while the Executive was employed by the Company.
The Executive’s full cooperation in connection with such claims or actions shall
include, but not be limited to, being available to meet with counsel to prepare
for discovery or trial and to act as a witness on behalf of the Company at
mutually convenient times, taking into consideration Executive’s then current
business and personal commitments. During and after the Executive’s employment,
the Executive also shall cooperate fully with the Company in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while the Executive was employed by the Company. The Company shall
reimburse the Executive for any reasonable out-of-pocket expenses incurred in
connection with the Executive’s performance of obligations pursuant to this
Section 7(c).

 

10



--------------------------------------------------------------------------------

(d) Relief. The Executive agrees that it would be difficult to measure any
damages caused to the Company which might result from any breach by the
Executive of the promises incorporated into or set forth in this Section 7, and
that in any event money damages would be an inadequate remedy for any such
breach. Accordingly, subject to Section 8 of this Agreement, the Executive
agrees that if the Executive breaches, or proposes to breach, any portion of
this Agreement, the Company shall be entitled, in addition to all other remedies
that it may have, to seek an injunction or other appropriate equitable relief to
restrain any such breach without showing or proving any actual damage to the
Company. In addition, in the event the Executive breaches this Section 7 or the
provisions incorporated herein during a period when he is receiving severance
payments pursuant to Section 4 or Section 5 hereof, the Company shall have the
right to suspend or terminate such severance payments. Such suspension or
termination shall not limit the Company’s other options with respect to relief
for such breach and shall not relieve the Executive of his duties under this
Agreement.

(e) Protected Disclosures and Other Protected Action. Nothing contained in this
Agreement limits the Executive’s ability to communicate with any federal, state
or local governmental agency or commission, including to provide documents or
other information, without notice to the Company.

8. Arbitration of Disputes. Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of the
Executive’s employment or the termination of that employment (including, without
limitation, any claims of unlawful employment discrimination whether based on
age or otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators. In the event that any
person or entity other than the Executive or the Company may be a party with
regard to any such controversy or claim, such controversy or claim shall be
submitted to arbitration subject to such other person or entity’s agreement.
Judgment upon the award rendered by the arbitrator may be entered in any court
having jurisdiction thereof. This Section 8 shall be specifically enforceable.
Notwithstanding the foregoing, this Section 8 shall not preclude either party
from pursuing a court action for the sole purpose of enforcing the Restrictive
Covenants Agreement or obtaining a temporary restraining order or a preliminary
injunction in circumstances in which such relief is appropriate; provided that
any other relief shall be pursued through an arbitration proceeding pursuant to
this Section 8.

9. Consent to Jurisdiction. To the extent that any court action is permitted
consistent with or to enforce Section 8 of this Agreement, the parties hereby
consent to the jurisdiction of the Superior Court of the Commonwealth of
Massachusetts and the United States District Court for the District of
Massachusetts. Accordingly, with respect to any such court action, the Executive
(a) submits to the personal jurisdiction of such courts; (b) consents to service
of process; and (c) waives any other requirement (whether imposed by statute,
rule of court, or otherwise) with respect to personal jurisdiction or service of
process.

 

11



--------------------------------------------------------------------------------

10. Integration. This Agreement and the Restrictive Covenants Agreement
constitute the entire agreement between the parties with respect to the subject
matter hereof and supersede all prior agreements between the parties concerning
such subject matter, including without the limitation the Offer Letter.

11. Withholding. All payments made by the Company to the Executive under this
Agreement shall be net of any tax or other amounts required to be withheld by
the Company under applicable law.

12. Successor to the Executive. This Agreement shall inure to the benefit of and
be enforceable by the Executive’s personal representatives, executors,
administrators, heirs, distributees, devisees and legatees. In the event of the
Executive’s death after his termination of employment but prior to the
completion by the Company of all payments due to him under this Agreement, the
Company shall continue such payments to the Executive’s beneficiary designated
in writing to the Company prior to his death (or to his estate, if the Executive
fails to make such designation).

13. Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

14. Survival. The provisions of this Agreement shall survive the termination of
this Agreement and/or the termination of the Executive’s employment to the
extent necessary to effectuate the terms contained herein.

15. Waiver. No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party. The failure of any party to require the
performance of any term or obligation of this Agreement, or the waiver by any
party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

16. Notices. Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to the Executive at
the last address the Executive has filed in writing with the Company or, in the
case of the Company, at its main offices, attention of the Board.

17. Amendment. This Agreement may be amended or modified only by a written
instrument signed by the Executive and by a duly authorized representative of
the Company.

18. Governing Law. This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles thereof.

 

12



--------------------------------------------------------------------------------

19. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

20. Successor to Company. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business or assets of the Company expressly to assume
and agree to perform this Agreement to the same extent that the Company would be
required to perform it if no succession had taken place. Failure of the Company
to obtain an assumption of this Agreement at or prior to the effectiveness of
any succession shall be a material breach of this Agreement.

21. Conditions. Notwithstanding anything to the contrary herein, the
effectiveness of this Agreement is conditioned on (i) successful reference and
background verifications of the Executive, and (ii) the Executive’s submission
of satisfactory proof of identity and legal authorization to work in the United
States, as is required for all employees. This Agreement shall be void ab initio
and of no further force or effect if the conditions set forth in this Section
are not satisfied.

22. Gender Neutral. Wherever used herein, a pronoun in the masculine or feminine
gender shall be considered as including the opposite gender as well unless the
context clearly indicates otherwise.

IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

AVROBIO, INC. By:   /s/ Geoff MacKay Name: Geoff MacKay Title: Chief Executive
Officer

 

EXECUTIVE /s/ Steven Avruch Steven Avruch

 

13



--------------------------------------------------------------------------------

Schedule 1

Approved Activities

Member of the Board of Directors of Boston Center for the Arts

Member of the Board of Directors for small family-owned landscape design company



--------------------------------------------------------------------------------

Exhibit A

Restrictive Covenants Agreement

 

15